                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 FORT MYERS DIVISION

REGINALD HAYES, Authorized Agent,
Third-party Defendant, Corporation,
Property, Debtor

               Plaintiff,

v.                                                  Case No.: 2:18-cv-776-FtM-38NPM

LEE COUNTY SHERIFF’S OFFICE,
D. HENSON, FNU ROCKENBURG,
D. RAWLINS, FNU TRULOCK, FNU
BASS, UNKNOWN DEPUTIES and
K. KOLLER,

              Defendants.
                                           /

                                 OPINION AND ORDER1

       This matter is before the Court upon sua sponte review of the record. Plaintiff

initiated this action by filing a Complaint/ Writ of Quo Warranto. (Doc. 1). Plaintiff did not

accompany the filing of his Complaint by paying the Court’s filing fee or moving to proceed

in forma pauperis. See 28 U.S.C. §§ 1914(a), 1915 (a)(1). In the Court’s Standing Order,

(Doc. 2 at ¶ 2), Plaintiff was cautioned that under M.D. Fla. Rule 1.03(e), he would have

to pay the Court’s filing fee or move to proceed in forma pauperis or his case could be




1Disclaimer: Documents filed in CM/ECF may contain hyperlinks to other documents or
websites. These hyperlinks are provided only for users’ convenience. Users are
cautioned that hyperlinked documents in CM/ECF are subject to PACER fees. By
allowing hyperlinks to other websites, this Court does not endorse, recommend, approve,
or guarantee any third parties or the services or products they provide on their websites.
Likewise, the Court has no agreements with any of these third parties or their websites.
The Court accepts no responsibility for the availability or functionality of any hyperlink.
Thus, the fact that a hyperlink ceases to work or directs the user to some other site does
not affect the opinion of the Court.
dismissed without further notice.2 The Standing Order was mailed to Plaintiff, however;

the Standing Order was returned as undeliverable by the United States Post Office.

Plaintiff has an obligation to keep the Court advised of his current address, and he was

warned that failure to do so would cause the dismissal of his case without further notice.

(Doc. 2 at ¶ 6).

       On September 18, 2019, the Court directed Plaintiff to show cause why he violated

the Court’s Standing Orders. (Doc. 8). Plaintiff was again cautioned that his case could

be dismissed if he did not pay the Court’s filing fee or move to proceed in forma pauperis,

as well as advise the Court of a change in address. (Doc. 8 at 1). To date, Plaintiff has

not responded, paid the Court’s filing fee, moved to proceed in forma pauperis, or advised

the Court of a change in address.

       The Court has taken reasonable steps to provide Plaintiff an opportunity to respond

to the Court’s Orders and Plaintiff was put on notice that his case would be dismissed if

he failed to comply. The Local Rules of this Court provide that “[w]henever it appears

that any case is not being diligently prosecuted the Court may, on motion of any party or

on its own motion, enter an order to show cause why the case should not be dismissed,

and if no satisfactory cause is shown, the case may be dismissed by the Court for want

of prosecution.” M.D. Fla. R. 3.10(a).




2  The Local Rule reads: “[a] prisoner case will be subject to dismissal by the Court, sua
sponte, if the filing fee is not paid or if the application [to proceed in forma pauperis] is not
filed within 30 days of the commencement of the action.” M.D. Fla. Rule 1.03(e).




                                               2
       The Court finds that Plaintiff has failed to prosecute this case and that the case is

due to be dismissed. Because the Court is dismissing this action without prejudice,

Plaintiff may file a new complaint if he wishes to pursue his claim.

       Accordingly, it is now

       ORDERED:

       1.     Plaintiff Reginald Hayes’ Complaint/ Writ of Quo Warranto (Doc. 1) is

DISMISSED without prejudice.

       2.     The Clerk of Court shall enter judgment accordingly, terminate any pending

motions and deadlines, and close the file.

       DONE and ORDERED in Fort Myers, Florida this 30th day of October 2019.




SA: FTMP-2
Copies: All Parties of Record




                                             3
